Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	
Response to Amendment
In the amendment dated 03/30/2022, the following occurred: Claims 1, 6-7 and 11 have been amended; claims 3-5, 10, 13-14 and 16 have been cancelled; and claims 17-20 are new. 
Claims 1-2, 6-9, 11-12, 15 and 17-20 are pending and have been examined.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/084274 filed on 12/21/2017 which claims priority to U.S. Provisional Patent Application No. 62/440,019 filed on 12/29/2016.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 6-9, 11-12, 15 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 11 and 15 recite (claim 1 being representative) “wherein the plurality of device states correspond to at least: …” It is unclear whether the recitation replaces the previous recitation of “at least one of the plurality of device states corresponding to… and at least two of said plurality of device states corresponding to…” It appears the claims should recite “wherein the plurality of device states further correspond to at least…” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 11-12, 15 and 17-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 11 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1, 11 and 15 fall into at least one of the statutory categories (i.e., process or system or non-transitory CRM). 
Step 2A Prong 1: The identified abstract idea is as underlined (claim 1 being representative):
determining a plurality of device states within a test cycle that are to be monitored, at least one of the plurality of device states corresponding to when a portable medical device of the number of portable medical devices is in the possession of a patient and at least two of said plurality of device states corresponding to when the portable medical device of the number of portable medical devices is in the possession of the practitioner;
monitoring the time one or more portable medical devices of the number of portable medical devices are in each device state of the plurality of device states;
determining that the time spent in one device state of the plurality of device states by one portable medical device of the number of portable medical devices or the average time spent in the one device state of the plurality of device states by more than one portable medical device of the number of portable medical devices is greater than an optimum time;
determining at least one corrective action to be taken in regard to the one portable medical device of the number of portable medical devices or the more than one portable medical device of the number of portable medical devices that would result in a reduction of the time spent in the one device state by the one portable medical device or the average time spent in the one device state by the more than one portable medical device of the number of portable medical devices; and
carrying out the at least one corrective action,
wherein the plurality of device states correspond to at least:
	the portable medical device being delivered to the patient,
	the portable medical device being available,
	the portable medical device being configured to be used by a particular patient, and
	the portable medical device undergoing a recharging process.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a processing device and a memory and an input/out device (claim 11) and a non-transitory CRM (claim 15). That is, other than reciting generic computer component(s), the claimed invention amounts to a human following a series of rules or steps to improve utilization of a number of portable medical devices. For example, but for the generic computer component(s), the claims encompass a person receiving, analyzing, manipulating, transmitting, and processing data received at a computer terminal: determining a plurality of device states, monitoring the time spent in each device state, determining the time spent or average time spent in one or more device state is greater than a certain amount, determining a corrective action, and carrying out a corrective action that has an intended result. The Examiner further notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processing device and a memory and an input/out device (claim 11) and a non-transitory CRM (claim 15) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element(s) of a number of portable medical devices that collect(s), transmit(s) or output(s) data. The additional element(s) is/are not described by the applicant and is/are recited at a high-level of generality (i.e., as a general means of collecting, transmitting or outputting data) and amount(s) to location(s) from which data is received or to which data is transmitted or outputted, each of which represents an extra-solution activity. Accordingly, alone or even in combination, the additional element(s) do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

	
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processing device and the memory and the input/out device (claim 11) and the non-transitory CRM (claim 15) to perform the method (represented by claim 1) amount no more than mere instructions to apply the exception using a generic computer or generic computer components. Mere instructions to apply an exception using a generic computer or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a number of portable medical devices (i.e., one or more devices that collect, transmit or output data) is considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving, transmitting and outputting data over a network, e.g. using the Internet to gather data, has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). See also MPEP 2106.05(g) (citing Mayo and OIP Techs.) Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claims are not patent eligible.

Claims 2, 6-9, 12 and 17-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim(s) 2, 8-9, 12 merely further describe(s) the abstract idea (e.g. determining device state(s) / gathering data on device states, receiving data, device state(s), providing data (the indication), monitoring or storing data, “carrying out” an instruction / corrective action).
Claim(s) 6 and 7 merely further describe the additional elements of a display (claim 6) and a memory and a processing device (claim 7) which are interpreted as generic computer components (see analyses for independent claim 11, supra).
Claims 17-20 further recites the number of portable medical devices comprises home sleep test devices, which are not described by the applicant and are recited at a high-level of generality (i.e., one or more devices that collect, transmit or output data). See e.g., Specification at para. 02: “Portable medical devices, such as those used to perform Home Sleep Tests”; and at para. 03: “device owners (e.g. sleep labs, DMEs, hospitals)”. See analysis, supra.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 11-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US 2016/0321418) in view of Greenberg et al. (US 2015/0123791), Winter et al. (US 2018/0353131) and Rodriguez et al. (US 2014/0160280).

Re. CLAIM 1, Reid teaches a method for improving utilization of a number of portable medical devices by a practitioner, the method comprising:
determining a plurality of device states within a test cycle that are to be monitored, at least one of the plurality of device states corresponding to […] a portable medical device of the number of portable medical devices is in the possession of a patient and at least two of said plurality of device states corresponding to […] the portable medical device of the number of portable medical devices is in the possession of the practitioner (The Specification (at pg. 5, para. 33) describes that the test cycle is “a predetermined series of states through which a device passes before, during, and after a testing session with a patient”. The Examiner interprets within the test cycle as the period over which the device is monitored, i.e., all the time. [0074] teaches facilitating remote monitoring of the condition of medical devices for optimal functionality and performance (within the test cycle). [0075] teaches transmitting information to the server and allowing users/managers to view information about medical devices e.g. device-readiness and/or device performance (device states, i.e., usages) and clinical event information (device states, i.e., usages), e.g. device locations (device states, i.e., locations) in a geographic area (determining a plurality of device states). The Examiner notes that “to be monitored” is an intended use of “determining…” [0077 & [0079] teaches medical devices, e.g. a portable infuser, are configured to provide information to the management server (within the test cycle). [0110] Table 2 teaches Self-Test Interval, the period of time between automated self-tests in standby state and automated reporting of self-tests (within the test cycle). [0119] teaches each site location for each medical device having a responsible user. Fig. 6 teaches a medical (patient) device with a “patient-interface component” and a user (practitioner) device with a GUI. The examiner interprets the person having one medical device as different from the person having the user device.); 
monitoring the time one or more portable medical devices of the number of portable medical devices are in each device state of the plurality of device states ([0110] Table 2 teaches Self-Test Interval (test cycle), automated self-tests in standby state e.g. every 7 days (monitoring the time one or more portable medical devices are in one of the device states), and automated reporting of self-tests. Additionally, [0110] & [0139] teaches a countdown timer for monitoring the time spent in a CPR/compression cycle, i.e., therapy mode (a state/usage), and clinical event information (i.e., performance data, i.e., [0110], Table 2) about the therapy mode is sent to the server. Additionally, [0137] teaches the automated self-test can monitor the time since a component was replaced to determine whether scheduled maintenance is needed, i.e., determine whether a device is functioning or failing (states/usages).);
determining that the time spent in one device state of the plurality of device states by one portable medical device of the number of portable medical devices or the average time spent in the one device state of the plurality of device states by more than one portable medical device of the number of portable medical devices is greater than an optimum time (The Examiner notes only one of these determinations is required for the claim to be met. [0121] teaches utilizing the information and/or processed information; e.g. device-readiness information, device performance information, and clinical event information may be processed to generate statistical reports across device types and use conditions. [0121] also teaches use conditions e.g. frequency of use, nature of use, durations of use (time spent in the one device state). The Examiner interprets processing information about use conditions as determining the duration of use in a device mode e.g. self-test, e.g. therapy mode (time spent in the one device state). [0137] teaches the self-test can monitor the time since a component was replaced to determine whether scheduled maintenance is needed, i.e., determine whether a device is functioning or failing (determining that the time spent… is greater than an optimum time). The Examiner notes that the self-test mode also determines that a certain period of time has passed, i.e., determines passage of time in standby is greater than the value set (optimum time).);
determining at least one corrective action to be taken in regard to the one portable medical device of the number of portable medical devices or the more than one portable medical device of the number of portable medical devices that would result in a reduction of the time spent in the one device state by the one portable medical device of the number of portable medical devices or the average time spent in the one device state by the more than one portable medical device of the number of portable medical devices. ([0137] teaches determining whether e.g. the electrodes need to be replaced, for example, if the AED/medical device notes the passage of a certain period of time since the installation of the electrodes, indicating their expiration or near expiration; and such self-test device readiness information may be transferred onto the server. The Examiner notes: “that would result in…” is an intended use/result of “determining…”); and
	carrying out the at least one corrective action ([0137] also teaches that if a fault or device readiness error / condition is present in the message from the AED to the server, the server notifies a user/Medical doctor with a visual and/or audio message (carries out). The Examiner interprets the visual and audio message content as a corrective action. The Examiner interprets the visual message as having the following content: “The AED electrodes need to be replaced”.), wherein the plurality of device states correspond to at least:
	the portable medical device [being delivered to the patient] (see Greenberg, below) (Reid [0157], claim 9 teaches the medical device is a portable medical device.),
	the portable medical device [being available] (see Winter, below) (Reid [0126] teaches verifying that the medical device is functional, i.e., can be scheduled for therapy. Reid [0049] teaches device information. The Specification (at pg. 1, 2. Descriptions of the Related Art, I. Available) describes available as “i.e., can be scheduled for an HST”),
	the portable medical device [being configured to be used by a particular patient] (see Winter, below) (Reid Fig. 6 and [0109] teach providing configuration information, i.e., a configuration file, to the medical device and configuration information can be unique for a medical device. Reid [0110], Table 2 teaches Configurable Options, e.g. Options 5-10 configuration information provided in preparation of a therapy.), and
	the portable medical device [undergoing a recharging process] (see Rodriguez, below) (Reid [0010] teaches the device readiness information includes information about a charge level of the battery. Reid [0126] teaches verifying that the defibrillator can charge and discharge at a predetermined level. Reid [0137] teaches determining whether the battery is operational and/or is carrying a sufficient charge. The Examiner interprets device readiness information as associated with the device undergoing a recharging process. Reid Fig. 7 teaches transferring a device status file to the management server.)  

Reid does not teach 
	when (when a device is in possession of the patient and when the device is in possession of the practitioner) or
	the portable medical device being delivered to the patient.

Greenberg teaches 
	when (The Specification (at para. 32) describes that device states can be locations. Abstract teaches receiving IR-based location information (device states) and RFID-based location information (device states) for each of a plurality of RFID/IR tags that are associated with and configured to be attached to a plurality of medical devices. The Examiner interprets RFID-based and IR-based location information as two types of device states associated with each medical device. [0003] teaches tracking the movement and encounters of medical professionals, staff, patients, and devices. [0007] teaches time stamp information may be associated with the IR-based and RFID-based location information received for each of the plurality of RFID/IR tags; and at least one RFID/IR tag may be associated with and configured to be attached to the patient or the medical professional. Fig. 3 teaches using the location information to generate position and time-based information for each of the RFID/IR tags. The Examiner interprets tracking encounters of devices as tracking when the two device states correspond to possession of the device by the patient or the medical professional.) and
being delivered to the patient (Abstract teaches receiving IR-based location information for an RFID/IR tag, attaching an RFID/IR tag to a medical device, and generating position information for each RFID/IR tagged object e.g. a medical device. [0007] teaches an RFID/IR tag can be attached to a patient. [0046] teaches determining a time/proximity based level of performance between at least two of the RFID/IR tags based on IR-based location information and time stamp information, the performance information being e.g. the quantity of time that a medical device is utilized by a patient. The Examiner interprets the time/proximity based level of performance as corresponding to e.g. the device being delivered to the patient.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the remote device management of Reid to track location information and receive location-based information into a remote monitoring system managing medical devices and to use this information as part of a tracking system or method as taught by Greenberg, with the motivation of decreasing the difficulty of tracking equipment and those who use the equipment (see Greenberg, Para. 0005).

Reid/Greenberg may not teach a portable medical device used to perform a Home Sleep Test, i.e., “being available” and “being configured to be used by a particular patient”.

Winter teaches 
being available ([0010] teaches the sleep study system monitors physiological parameters of a subject during sleep as part of a sleep study for monitoring the sleep stage of the subject (i.e., a HST). The Examiner interprets the under-scheduled medical device of Reid/Greenberg as a sleep study system (being available).) and
being configured to be used by a particular patient (Fig. 1 teaches a set of signals used for sleep staging. [0052] teaches the type of information which is monitored for the sleep study (i.e., the patient information) depends on its purpose; and one common purpose is for diagnosing sleep apnea, where the main information to be obtained (i.e., which signals to record, etc.) are the occurrences of apneas and hypopneas derived, determined from breathing sensors and PPG sensors. The Examiner interprets the sleep study system as downloading Reid’s configuration information including the type of information which is monitored for the sleep study (being configured).)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the medical device of Reid/Greenberg to configure a medical device, i.e. a sleep study system, for sleep study and to use this information as part of a patient-based medical device management process as taught by Reid/Greenberg, with the motivation of remotely managing a medical device, monitoring the sleep of a patient, determining if and/or when intervention by the subject is needed for maintenance or repair to the sleep study system, providing real-time optimal timing for the intervention, minimizing the potential sleep disturbance, and increasing quality of results of sleep study (see Reid at Abstract; and Winter at Abstract and para. 0014).

Reid/Greenberg/Winter may not teach the portable medical device undergoing a recharging process.

Rodriguez teaches 
undergoing a recharging process (Abstract and [0001] teach monitoring a charging station that recharges electronics. [0030] teaches a power meter monitors the power supplied by the system to a battery.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of monitoring the power supplied to a battery with teaching of Reid/Greenberg/Winter since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Reid/Greenberg/Winter or Rodriguez. Providing power metering information (as taught by Rodriguez) does not change or affect the normal remote monitoring functionality of the medical device management of Reid/Greenberg/Winter. Providing information about a medical device being managed would be performed the same way even with the additional transfer of power metering information to the management server. Since the functionalities of the elements in Reid/Greenberg/Winter and Rodriguez do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 2, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 1, wherein determining a plurality of device states within a test cycle that are to be monitored comprises receiving one or more indications from a practitioner of the device states that are to be monitored (see claim 1 prior art rejection. Reid [0093] teaches medical device(s). Reid [0109], [0110] and Table 2 teach the device receives configuration options from a user/Medical Doctor, which include self-test, CPR recording, shock energy, etc. (device states). See also Reid [0137]. The Examiner interprets received video and audio message(s) (indications) as regarding electrode status/expiration(s) (device standby states).)

Re. CLAIM 6, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 1, wherein determining at least one corrective action to be taken comprises providing an indication of the corrective action on a display (Reid [0137] teaches notifying the user/Medical Doctor of a fault or device readiness error / condition using the video and audio message (indication that AED electrodes need to be replaced). Reid Fig. 6 and [0075] teaches facilitating the viewing of the information by a user on the user device GUI (display).)

Re. CLAIM 7, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 1, wherein monitoring the time one or more portable medical devices are in one of the device states comprises storing the time spent in the one device state in a memory associated with a processing device (Reid [0110] Table 2 teaches Self-Test Interval, automated self-tests in standby state e.g. every 7 days, and automated reporting of self-tests. Reid [0137] teaches the automated self-test can monitor the time since a component was replaced to determine whether scheduled maintenance is needed, i.e., determine whether a device is functioning or failing. Reid [0137] & [0138] also teaches device readiness information and various other or additional device performance information may be stored in a memory of the medical device or transferred to the server. Reid [0110] & [0139] teaches a countdown timer for monitoring the time spent in a CPR/compression cycle, i.e., therapy mode, and clinical event information (i.e., performance data, i.e., Reid [0110], Table 2) about the therapy mode. Reid [0139] & [0146] also teach distinguishing therapy mode from standby mode or other modes in which the medical device operates for long periods of time; and collecting information on the time when the data was collected. The Examiner interprets the information about certain mode periods as being stored in the memory of the medical device and on the server.)

Re. CLAIM 8, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 1, wherein the optimum time comprises a time value received from the practitioner (Reid [0110], Table 2, Administrator Configuration Options, Configurable Options #1, 11-13 and 15 teach exemplary time values.  Reid Fig. 6 and [0109] teaches selecting from a number of different options and providing configuration information, including configuration options, to the medical device. The Examiner interprets Reid’s configuration information as including for at least one parameter time value selected from a list of possible time values.)

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 11 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 

Further, Reid teaches 
a processing device (Fig. 2 and [0085]-[0087] teaches a processor 204); 
a memory (Fig. 2 and [0085]-[0087] teaches a memory 206);
an input/out device (Fig. 2 and [0085]-[0087] teaches an I/O component 210); and
implement at least one corrective action to be taken in regard to the one portable medical device or the more than one portable medical device that would result in a reduction of the time spent in the one device state by the one portable medical device or the average time spent in the one device state by the more than one medical device. (see analogous claim 1 prior art rejection. Analogous claim 1 recites determining and carrying out the at least one corrective action, i.e., implementing it.)

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 12 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. 
Further, Reid teaches “at least in-part from input received from the input/output device”: Reid [0074] teaches facilitating remote monitoring of the condition of medical devices for optimal functionality and performance. Reid [0075] teaches transmitting information to the server and allowing users/managers to view information. Reid [0110], Table 1 teaches User Configurable Options; and Table 2 teaches Admin Configurable Options (input received from the input/output device). The Examiner interprets Reid’s user/manager as providing input for the processor to remotely configure a medical device and remotely monitor said medical device.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a manufacture, which is technically corresponding to claim 1. Since claim 15 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Reid/Greenberg/Winter/Rodriguez teaches “a non-transitory computer readable medium” (See Reid [0088], e.g. a magnetic storage device.)

Re. CLAIM 17, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 1, wherein the number of portable medical devices comprises a number of home sleep test devices (Winter Fig. 4 & [0052] teaches a home sleep test system.)

Re. CLAIM 18, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 17, wherein the number of home sleep test devices comprises a plurality of home sleep test devices (Winter Fig. 4 & [0052] teaches a home sleep test system. Reid [0002] teaches monitoring and managing medical devices. The Examiner interprets Reid’s medical devices as home sleep test systems.)

Re. CLAIM 19, Reid/Greenberg/Winter/Rodriguez teaches the system of claim 11, wherein the number of portable medical devices comprises a number of home sleep test devices (Winter Fig. 4 & [0052] teaches a home sleep test system.)

Re. CLAIM 20, Reid/Greenberg/Winter/Rodriguez teaches the system of claim 19, wherein the number of home sleep test devices comprises a plurality of home sleep test devices (Winter Fig. 4 & [0052] teaches a home sleep test system. Reid [0002] teaches monitoring and managing medical devices. The Examiner interprets Reid’s medical devices as home sleep test systems.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Greenberg, Winter, Rodriguez and Renesto et al. (US 2011/0093027).

Re. CLAIM 9, Reid/Greenberg/Winter/Rodriguez teaches the method of claim 1, wherein the optimum time comprises a time value […] from a plurality of other test cycles (The Examiner notes the Specification does not describe determining a time value from a plurality of other test cycles. As in the claim 1 prior art rejection, the Examiner interprets the test cycle as the period, i.e., all the time. Reid [0110], Table 2, Admin Configurable Options, e.g. #1, teaches the Self Test Interval can be set to 1 day or 7 days (a time value). The Examiner interprets a Self Test Interval to be set to a possible value (a time value from a plurality of other test cycles). See below KSR rationale.)

Reid/Greenberg/Winter/Rodriguez may not teach “determined”.

Renesto teaches 
determined ([0068] teaches calculating (determining) an average value over several cycles. The Examiner interprets a possible value for Reid’s self-test interval that is the average of previously used values from previous cycles.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of calculating an average cycle value with teaching of Reid/Greenberg/Winter/Rodriguez since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Reid/Greenberg/Winter/Rodriguez or Renesto. Providing a calculation for an average value (as taught by Renesto) does not change or affect the normal configurable options of the medical device management of Reid/Greenberg/Winter/Rodriguez. Providing a possible value for a configurable option would be performed the same way even with the addition of an average cycle value as a possible value. Since the functionalities of the elements in Reid/Greenberg/Winter/Rodriguez and Renesto do not interfere with each other, the results of the combination would be predictable.

Response to Arguments
Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-9, 11-13 and 15-16, the Applicant has cancelled Claims 3-5, 13 and 16, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:

a. “independent claim 1 (and similarly independent claim 11), as
presently amended, recites… Such steps meaningfully employ the alleged judicial exception(s) in a manner that imposes a meaningful limit on the alleged judicial exception(s), and thus is directed to significantly more than a judicial exception” (Remarks, pg. 6).
	Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. The Examiner further submits:
Determining and carrying out the at least one corrective action, in light of the Specification, can be interpreted as a computer processor providing a message containing a suggested correction for a problem related to one or more portable medical device. Using a transmitting means for transmitting information is not a practical application. The processor amounts to a location from which data is transmitted which is considered extra-solution activity (see analysis, supra). Regardless, the processor is already considered a generic computer component and transmitting data by a generic processor does not provide a practical application or significantly more. The Examiner further submits the recipient may or may not act on the determined information (“…that would result....”). See Specification, e.g. at [42], “a likely corrective action”, “it could be concluded that the particular device likely has a flaw… and thus perhaps should be removed from test cycling”. Even if a person receives a corrective action with instructions to remove a flawed device and subsequently removes the determinably flawed device from use, this is not a practical application by any measure of the MPEP. See MPEP § 2106.04.
The Examiner has reviewed the disclosure and cannot suggest any path forward with regard the subject matter eligibility rejection. 
The Applicant has not provided any particular argument as to why the noted features integrate the judicial exception into a practical application or inventive concept.

Regarding the rejection of Claims 2, 6-9, 11-12 and 15, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-9, 11-13 and 15-16, the Applicant has cancelled Claims 3-5, 13 and 16, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:

a. “independent claim 1 (as presently amended) recites…” (Remarks, pg. 7).
	Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation (BRI), Reid in view of Greenberg, Winter and Rodriguez teaches or renders obvious the claim limitations in claim 1.

b. “neither of Reid and Greenberg, if viewed alone or in any combination disclose or suggest “monitoring the time one or more portable medical devices of the number of portable medical devices are in each device state of the plurality of device states” (Remarks, pg. 7).
	Regarding b.: The Examiner respectfully disagrees and submits that Reid teaches or renders obvious the feature(s) of monitoring the time one or more portable medical devices of the number of portable medical devices are in each device state of the plurality of device states. 
	Reid [0110] & Table 2 teaches Self-Test Interval (test cycle) and automated self-tests in standby state (one of the device states) e.g. every 7 days (monitoring the time the portable medical device is in one of the device states). Additionally, Reid [0110] & [0139] teaches a countdown timer for monitoring the time spent in a CPR/compression cycle, i.e., therapy mode (a state/usage), and clinical event information (i.e., performance data, i.e., [0110], Table 2) about the therapy mode is sent to the server. Additionally, Reid [0137] teaches the automated self-test can monitor the time since a component was replaced to determine whether scheduled maintenance is needed, i.e., determine whether a device is functioning or failing (monitor the elapsed time of the states/usages of the portable medical device). The other references cited render obvious this limitation for those other device states claimed.
	In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the rejection of Claims 2, 6-9, 11-12 and 15, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626            

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626